DETAILED ACTION
Response to Amendment
1.	In response to the office action mailed on 02/17/2022, applicant filed an amendment on 03/22/2022, amending claims 1, 8, and 15.  Claims 17 and 18 are cancelled.  Claims 21 and 22 are newly added.  The pending claims are 1-16 and 19-22. 

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Yoder on 06/03/2022.
The application has been amended as follows:
In the claims:

1. (Currently Amended) A computer-implemented method comprising:
defining a set of cluster centroids in a document using a text-clustering technique;
	identifying within the document a set of text portions and corresponding document entities;
	classifying each text portion of a subset of text portions according to a binary classification scheme to establish classified text portions within the set of text portions;
	converting each classified text portion having a first classification into a text-vector form using a long short-term memory (LSTM) model to generate a set of text vectors;
	for each text vector, assigning a first cluster centroid of the set of cluster centroids, the first cluster centroid being nearest to a text vector according to proximity of the text vector to each centroid of the set of cluster centroids;
	estimating a second cluster centroid with reference to the assigned first cluster centroid;
	updating the LSTM model according to a cost function associated with similarities of the first cluster centroid and the second cluster centroid;
	associating a set of non-classified text portions with the set of text vectors of classified text portions having a first classification according to document entities within the set of non-classified text portions; 
	classifying the set of non-classified text portions with the first classification to establish a reference set of text portions having the first classification including the classified set of non-classified text portion and the set of text vectors; 
	determining a set of chatbot entities within question-answer pairs formed by ingestion of the document by a chatbot; and 
	identifying gap entities present within the reference set of text portions and not present within the set of chatbot entities;
	wherein:
	the gap entities represent the knowledge gaps of the chatbot; and
the binary classification indicates usefulness of the text portion for evaluating the chatbot.

8. (Currently Amended) A computer program product comprising a computer-readable storage medium having a set of instructions stored therein which, when executed by a processor, causes the processor to perform a method comprising:
defining a set of cluster centroids in a document using a text-clustering technique;
	identifying within the document a set of text portions and corresponding document entities;
	classifying each text portion of a subset of text portions according to a binary classification scheme to establish classified text portions within the set of text portions;
	converting each classified text portion having a first classification into a text-vector form using a long short-term memory (LSTM) model to generate a set of text vectors;
	for each text vector, assigning a first cluster centroid of the set of cluster centroids, the first cluster centroid being nearest to a text vector according to proximity of the text vector to each centroid of the set of cluster centroids;
	estimating a second cluster centroid with reference to the assigned first cluster centroid;
	updating the LSTM model according to a cost function associated with similarities of the first cluster centroid and the second cluster centroid;
	associating a set of non-classified text portions with the set of text vectors of classified text portions having a first classification according to document entities within the set of non-classified text portions; 
	classifying the set of non-classified text portions with the first classification to establish a reference set of text portions having the first classification including the classified set of non-classified text portion and the set of text vectors; 
	determining a set of chatbot entities within question-answer pairs formed by ingestion of the document by a chatbot; and 
	identifying gap entities present within the reference set of text portions and not present within the set of chatbot entities;
	wherein:
	the gap entities represent the knowledge gaps of the chatbot; and
the binary classification indicates usefulness of the text portion for evaluating the chatbot.

	15. (Currently Amended) A computer system for evaluating chatbots for knowledge gaps, the computer system comprising:
	a processor set; and
	a computer readable storage medium;
	wherein:
	the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and
	the program instructions which, when executed by the processor set, cause the processor set to perform a method comprising:
defining a set of cluster centroids in a document using a text-clustering technique;
	identifying within the document a set of text portions and corresponding document entities;
	classifying each text portion of a subset of text portions according to a binary classification scheme to establish classified text portions within the set of text portions;
	converting each classified text portion having a first classification into a text-vector form using a long short-term memory (LSTM) model to generate a set of text vectors;
	for each text vector, assigning a first cluster centroid of the set of cluster centroids, the first cluster centroid being nearest to a text vector according to proximity of the text vector to each centroid of the set of cluster centroids;
	estimating a second cluster centroid with reference to the assigned first cluster centroid;
	updating the LSTM model according to a cost function associated with similarities of the first cluster centroid and the second cluster centroid;
	associating a set of non-classified text portions with the set of text vectors of classified text portions having a first classification according to document entities within the set of non-classified text portions; 
	classifying the set of non-classified text portions with the first classification to establish a reference set of text portions having the first classification including the classified set of non-classified text portion and the set of text vectors; 
	determining a set of chatbot entities within question-answer pairs formed by ingestion of the document by a chatbot; and 
	identifying gap entities present within the reference set of text portions and not present within the set of chatbot entities;
	wherein:
	the gap entities represent the knowledge gaps of the chatbot; and
the binary classification indicates usefulness of the text portion for evaluating the chatbot.

		Claim 21 (Cancelled).
 	Claim 22 (Cancelled).

	
Allowable Subject Matter
3.	Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest evaluating the knowledge gap of a chatbot using a binary classification scheme, as claimed by independent claims 1, 8, and 15.
Dependent claims 2-7, 9-14, 16, and 19-20 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659